Citation Nr: 0607245	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  03-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an increased evaluation for bilateral 
defective hearing, rated as 20 percent disabling from 
September 20, 2000; and as 30 percent disabling from July 13, 
2005.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

Service connection was initially denied for defective hearing 
in the right ear in a rating action in March 1986; a timely 
appeal was not taken therefrom.  In that same rating action, 
the RO granted service connection for hearing loss in the 
left ear and assigned a noncompensable evaluation.

The veteran and his spouse appeared at a hearing before a 
Veterans Law Judge in July 2004; a transcript is of record.  
At the hearing, it was specifically concluded that there was 
a raised issue of service connection for hearing loss in the 
right ear as well as tinnitus, and that these issues were 
inextricably intertwined with the issue of an increased 
rating for his defective hearing in the left ear.  The Chair 
noted that a decision could not be made in rating the left 
ear hearing loss until a decision was rendered on the other 
issues as well; that the case was to be remanded to develop 
these issues, to include the basic question of whether the 
veteran should be evaluated on the basis of one or both ears; 
and that a new examination would be required for both ears. 

In October 2004, the Board remanded the case.

Subsequently, the RO granted service connection for defective 
hearing in the right ear; assigned a 20 percent rating for 
the bilateral hearing loss from September 20, 2000, [based on 
the now bilateral rather than unilateral hearing loss]; and 
assigned a 30 percent rating from July 13, 2005 [based on the 
date when evidence substantiated that the hearing loss was 
"unusual" as contemplated within the statute].  The RO 
continued to deny the veteran's claim for entitlement to 
service connection for tinnitus.  The case was returned to 
the Board on the issues now shown on the front cover of this 
decision.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the remaining appellate issues.

2.  On repeated certified audiometric evaluations including 
on comparative evaluations by VA, the veteran's raw hearing 
scores for hearing impairment in both ears have shown 
primarily sensorineural components with some deterioration in 
decibel losses and noted lateralization of sound to the other 
side. 

3.  Hearing acuity in August 2001 was at an average of 56 
decibels in the right ear and 66 decibels in the left ear; 
however, puretone levels at each of the conversational voice 
frequencies were not at 55 decibels or more, as would 
constitute "unusual patterns of hearing impairment".

4.  Hearing acuity in July 2005 showed an average 76 decibels 
in the right ear and 75 decibels in the left ear; decibels at 
each of the conversational voice frequencies were at 55 or 
more, which equates to a statutorily unusual hearing loss 
pattern.

5.  Chronic tinnitus is the result of in-service acoustic 
trauma.


CONCLUSIONS OF LAW

1.  The criteria for evaluations for bilateral service-
connected defective hearing in excess of 20 percent disabling 
from September 20, 2000; and in excess of 30 percent 
disabling from July 13, 2005, are not met.  38 U.S.C.A. 
§§ 1155, 5103 (West 2002); 38 C.F.R. §§ 3.321, 3.383, 4.85, 
4.86, 4.87, Diagnostic Code 6100 (2005).

2.  Chronic bilateral tinnitus is reasonably of service 
origin.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

The Board would note that a number of procedural changes have 
taken place in the recent past which were intended to ensure 
the protection of a veteran's due process.  In the current 
issues, as they stand before the Board, the veteran has been 
afforded the requisite clinical testing, and has been given 
the opportunity to provide all other pertinent documentation 
relating to his current complaints with regard to hearing 
loss and tinnitus.  In addition to SOC, SSOCs and numerous 
letters from the RO, the pertinent requirements have been 
discussed in other documentation of record including at the 
personal hearing.  Particular care was taken at the hearing 
and the Board's subsequent remand to explain the requirements 
of both evidence and due process.

The veteran has expressed his understanding for the pertinent 
regulations and what is required, and by whom, with regard to 
evidence.  All in all, the Board is satisfied that all due 
process requirements and that all rights of the veteran have 
been fully protected and addressed as they relate to 
defective hearing and tinnitus.  


I.  Defective Hearing

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Changes were made in June 1999 to the Schedule for Rating 
Disabilities for diseases of the ear and other sense organs, 
as set forth in 38 C.F.R. §§ 4.85, 4.86, and 4.87.   

For comparative purposes, and in applicable in this case but 
included for clarification purposes, only under the old 
criteria, (in effect prior to June 1999), evaluations of 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000, and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level 1 for essentially normal acuity 
through Level XI for profound deafness. 38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective prior to June 
10, 1999).

Also under the old criteria, Table VIa was used only when the 
Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective prior to June 
10, 1999).

Under the new criteria, evaluations of defective hearing 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  To evaluate the degree of 
disability from bilateral service-connected defective 
hearing, the rating schedule establishes eleven auditory 
acuity levels designated from level I for essentially normal 
acuity through level XI for profound deafness.  38 C.F.R. § 
4.85 and Part 4, Diagnostic Code 6100 (2004).

Also under the new criteria, Table VIa is used when the 
examiner certifies that the use of speech discrimination 
testing is not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or when 
indicated under the provisions of 38 C.F.R. § 4.86.  See 38 
C.F.R. § 4.85(c) (2005).

Specific provisions are in effect for "unusual patterns of 
hearing impairment." Under 38 C.F.R. § 4.86(a) (2005), it 
states that when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has noted that the assignment of disability ratings 
for hearing impairment are derived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

It is noted that any compensation for defective hearing is 
available for that loss at the conversational voice 
frequencies rather than high frequencies.  

And under the pertinent regulations, consideration is given 
within the schedule for the wearing of hearing aids.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Factual Background 

Prior audiometric evaluations in and since service are in the 
file for comparison.  During service, the veteran was a light 
weapons infantryman.  Partial conductive deafness was 
demonstrated at the time of the veteran's separation 
examination from service.

At the time of VA testing in February 1986, the veteran was 
shown to have a history of defective hearing.  The veteran 
recalled that 9 of his fellow soldiers and he had been 
shooting at targets with 90 mm. recoiling rifles; that after 
a given number of shots by all of them, about at the end of 
the 3rd round, he could not hear and was unable to hear for 
another 3 days.  Also after that third round, blood had 
allegedly ran down the back of his neck.  

He had been evaluated on several subsequent occasions and at 
least one evaluator had recommended that he use hearing aids.  
He said that he had trouble hearing his wife when he was 
unable to see her speaking.

On the authorized audiological evaluation, pure tone 
thresholds were an average of 16 decibels on the right and 22 
decibels in the left, with 100 percent bilateral 
discrimination ability.  However, the raw test scores showed 
considerable variability with lateralization to the opposite 
side.  Loss was primarily sensorineural in nature.

On VA examination in August 2001, the veteran stated that 
during his service, he had been exposed to a considerable 
amount of high intensity sound from weapons and artillery 
fire.  He recalled one incident when he was unable to hear 
for 3 days after one such explosion of 27 rounds of bombs.  
Before service, he had been a farm worker which exposed him 
to some high intensity sounds; however, since service, he had 
been working at a distillery for 30 years and was not exposed 
to such loud noises at all.

Specialized VA audiometric evaluations, both bone and air 
conduction, and with variances in masking levels to test the 
nuances of the hearing impairment, were undertaken in August 
2001, extensive reports from which are in the file.  In 
essence, on the certified authorized audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
60
55
45
LEFT
45
70
70
60
65

This averages out to a loss of 56 decibels in the right ear 
and 66 decibels in the left ear.  The veteran's speech 
reception was at 80 percent in the right ear and 72 percent 
in the left ear.  The audiologist opined that his hearing 
loss was bilateral, moderate to moderately severe, 
sensorineural in nature across most test frequencies.  His 
word recognition scores were felt to be only good in the 
right ear, and fair in the left ear.

The veteran underwent a VA hearing aid fitting orientation in 
January 2002.

In July 2005, on the authorized VA audiological evaluation, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
65
65
65
70
LEFT
55
80
75
70
75

This is an average of 76 decibels on the right and 75 
decibels on the left.  Speech audiometry revealed speech 
recognition ability of 76 percent in the right ear and of 80 
percent in the left ear.

Analysis

The Board would note that the veteran has been evaluated on 
the basis of extensive evidence, and now of record are 
audiometric assessments that clearly reflect the nature of 
his hearing loss.  His hearing impairment consists of both 
conductive and sensorineural components, primarily the 
latter, which is due to in-service acoustic trauma.

It is noteworthy that the assigned increase from a 
noncompensable rating for hearing loss at the time this 
appeal initially began, to the ratings now assigned, is not 
entirely a reflection in significant hearing deterioration 
but rather that he reopened a claim for the second ear; with 
a grant of service connection for both, not just one of his 
ears, his hearing is now rated on bilateral rather than 
unilateral losses. 

He wears hearing aids, and the overall clinical record 
sustains that the veteran has a moderate to moderately severe 
hearing loss in both ears.  

The Board would note that regulations and judicial mandates 
require that any service-connected hearing loss be evaluated 
under certified standards, and using precise scores.  In this 
as in other hearing loss cases, disability ratings for 
hearing impairment are derived at by a mechanical application 
of the numeric designations assigned after audiological 
evaluations are rendered.  See Lendenmann, op. cit.

In the veteran's case, he has significant losses in decibels 
at the conversational voice frequencies.  This is supported 
by sound evidentiary data.  And as alleged, it can be 
stipulated that there has been some purported relatively 
recent deterioration in his hearing in both ears. 

However, by the very nature of hearing loss and the 
requirement that compensation be paid based on specific 
scores which are applied to a chart, in general, there is 
little applicability for other than a given schedular rating 
as extrapolated from the findings on the tests which are then 
compared to the requirements on a chart as cited above.  
There is ample evidence of record on which to rate his 
hearing impairment.  There are numerous reports of various VA 
audiometric studies which are entirely consistent with one 
another.  The findings at the time of his audiometry in 2001 
were reflective of a 20 percent rating when comparing test 
scores to the rating chart.  And while he had some decibel 
losses at the conversational range which were 55 or more, not 
all of his scores at each of those levels were of such 
significance.

On the July 2005 test findings, audiometry clearly supported 
the utilization of the special and very precise provisions of 
38 C.F.R. § 4.86, when all decibels at the conversational 
voice range are at 55 or more.  Only under those special 
criteria was an evaluation of 30 percent warranted.

The veteran and his wife testified before a Veterans Law 
Judge at the RO in September 2005; a transcript is of record.  
While this does not change the basic findings on the 
definitive audiological evaluations of record, their 
testimony was certainly considered credible.  Specifically, 
at the personal hearing, the veteran described wearing 
hearing aids in both ears, and stated that he had worse 
hearing loss in the left than the right but had always had 
loss in both ears.  Tr. at 5.  The veteran and his wife 
stated that he had been deaf in both ears for three days in 
service as a result of exposure to intense noise, that he had 
had hearing problems ever since, and that he now has hearing 
loss in both ears.  Tr. at 8.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the rating 
is based upon application of a strict chart into which raw 
test scores are inserted.  Accordingly, the preponderance of 
the evidence is against the claim for an increased rating for 
bilateral hearing loss.  Gilbert, op. cit. at 53.

Additional Considerations

Review of the record reveals that the RO has not expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321 (b)(1) (2005).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321 (b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).

The Court has further held that the Board must address 
referral under 38 C.F.R. 3.321(b)(1) only where circumstances 
are presented which the Director of VA's Compensation and 
Pension Service might consider exceptional or unusual.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question. 
VAOPGCPREC. 6-96 (1996).

II.  Tinnitus
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as sensorineural hearing loss, is manifest to 
a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be also be granted for disability 
which is the result of service-connected disability.  38 
C.F.R. § 3.310 (2005). 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.303(a), 3.304.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  A 
layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); and Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.


Factual Background and Analysis

The veteran was exposed to acoustic trauma in service and has 
bilateral hearing loss of a significant nature.

On his claim for benefits, the veteran described having 
constant tinnitus.

On VA examination in February 2001, the veteran was noted to 
have a specific and extended in-service exposure to weapons 
noise.  He reported that he now has tinnitus, episodes of 
which lasted typically a few seconds at a time.  He said that 
the tinnitus at those times was high-pitched in nature.

When the Board remanded the case for an opinion, one of the 
questions asked was whether the tinnitus was a result of in-
service noise exposure and/or was there a relationship under 
38 C.F.R. § 3.310 or pursuant to the tenets of Allen v. 
Brown, 7 Vet. App,. 439 (1995), between tinnitus and his 
hearing loss.

On the 2005 VA examination, the veteran again complained of 
bilateral tinnitus and noted the exposure to noise in 
service.  The examiner specifically opined that the veteran's 
current tinnitus was "not the direct result of military 
service".  

The above cited opinion is not entirely responsive to the 
remand directive provided by the Board.  In such a situation, 
the Board can either utilize other bases or evidence for a 
grant or must return the case for fulfillment of the 
requested development, in this case, a directed response.  
See Stegall v. West, 11 Vet. App. 268 (1998). 

In this case, fortunately, the case need not be further 
delayed as there is adequate basis for rendering a decision 
on the merits absent further development and delay.

In Charles v. Principi, 16 Vet. App. 370, 374-375 (200), the 
Court specifically held that tinnitus is a condition that is 
capable of lay observation.  See also Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the veteran 
and his wife's testimony is evidence of continuity of 
symptoms pertaining to tinnitus from service until the 
present time.

It is entirely credible that the veteran was exposed to 
acoustic trauma in service.  And his audiometric studies have 
shown a bilateral hearing loss at the conversational voice 
frequencies that is consistent with acoustic trauma.  

The evidence of record raise a doubt which must be resolved 
in his favor, and service connection is granted for tinnitus 
as a result of in-service acoustic trauma.  


ORDER

Service connection for tinnitus is granted.

An increased evaluation for bilateral defective hearing in 
excess of 20 percent disabling from September 20, 2000; and 
in excess of 30 percent disabling from July 13, 2005, is 
denied.


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


